Citation Nr: 0937511	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  90-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for the 
service-connected rheumatoid arthritis of multiple joints.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956, 
from October 1956 to November 1964, and from March 1979 to 
January 1988.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1988 rating decision issued by 
the RO.  

In a July 1991 decision, the Board denied claims for 
increased ratings for service-connected disabilities, and the 
Veteran appealed this matter to the United States Court of 
Appeals for Veterans Claims (Court), then known as the United 
States Court of Veterans Appeals.  

In the ensuing years, this case has been the subject of 
several appeals by the Veteran to the Court, which has 
vacated the denials of claims, including the issue listed on 
the title page, and has remanded the case to the Board for 
further proceedings, most recently in March 2003.  

The Board remanded this case for additional development of 
the record in July 2003 and July 2004.  

In a rating decision in April 2000, the RO had assigned an 
increased evaluation of 60 percent for the service-connected 
arthritis of the cervical spine with radiculopathy, effective 
on November 23, 1999.  

In a September 2005 rating decision, the RO reduced the 
Veteran's evaluation for the service-connected rheumatoid 
arthritis of multiple joints from 60 percent to no percent, 
effective on July 26, 2005.  

The RO also granted a total rating based on individual 
unemployability due to service-connected disability, 
effective on July 26, 2005.  

In a June 2006 decision, the Board increased the rating for 
the service-connected cervical spine disability to 60 percent 
for the period from February 1, 1998, until November 22, 1999 
and denied a higher rating than 60 percent thereafter.  The 
Board also remanded the issue regarding a higher rating for 
rheumatoid arthritis.  

In a statement received in November 2006, the Veteran 
withdrew his appeal regarding a higher rating for the service 
connected osteoarthritis of the cervical spine.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran claims that he should be assigned a higher 
evaluation for the service-connected rheumatoid arthritis of 
multiple joints.  The representative in this regard has most 
recently asserted that the Veteran's symptoms have undergone 
an increase in severity since his last VA examination 
conducted in 2005.  Given these concerns, the Board finds 
that more recent examination findings are required in order 
to reasonably respond to the arguments regarding the current 
degree of impairment attributable to the service-connected 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Accordingly, this remaining is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he provide an updated list of the doctors 
and health care facilities that have 
treated him for his rheumatoid arthritis 
since 2005.  If information is provided 
in sufficient detail, the RO should make 
arrangements to obtain all the records of 
the treatment afforded to the Veteran 
from all the sources listed by him that 
are not already on file.  All information 
obtained should be made part of the file.  

2.  The Veteran then should be afforded a 
VA examination to determine the current 
severity of the service-connected 
rheumatoid arthritis of multiple joints.  
The examiner should specifically comment 
on whether there are constitutional 
manifestations associated with his 
rheumatoid arthritis and whether he is 
totally incapacitated by this disease. 
The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


